

115 HR 4767 IH: Safer Streets Act of 2018
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4767IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Cohen (for himself, Ms. Kaptur, Mr. Rush, Mr. Payne, Mr. Danny K. Davis of Illinois, Mrs. Demings, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to establish a grant program for jurisdictions with high rates of violent crime, and for other purposes. 
1.Short titleThis Act may be cited as the Safer Streets Act of 2018. 2.Grant programTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:  
 
NNGrants for jurisdictions with high rates of violent crime 
3201.In generalThe Attorney General shall, each fiscal year, make grants to eligible units of local government.  3202.Eligibility and incentivesTo be eligible for a grant under this part, a unit of local government shall submit to the Attorney General information establishing that the rate of occurrence of violent crime within that unit of local government is 2 times or more the national violent crime rate. Of any amounts made available for grants under this part for a fiscal year— 
(1)50 percent of such amounts shall be for grants, of an equal amount to each, to units of local government for which such rate of occurrence is 4 times the national violent crime rate or higher; (2)20 percent of such amounts shall be for grants, of an equal amount to each, to units of local government for which such rate of occurrence is 3 times the national violent crime rate or higher; 
(3)10 percent of such amounts shall be for grants, of an equal amount to each, to all other eligible units of local government; and (4)remaining amounts shall be for emergency grants to such units of local government as the Attorney General determines appropriate. 
3203.Administrative costsNot more than 10 percent of a grant made under this part may be used for costs incurred to administer such grant. 3204.Use of fundsAmounts made available as a grant under this part may be used by a grantee for law enforcement purposes including— 
(1)hiring additional law enforcement officers; (2)investing in surveillance equipment; and 
(3)prevention programs. 3205.Emergency assistanceAny unit of local government that experiences, for a fiscal year, an increase of 10 percent in the rate of occurrence in violent crime over the preceding fiscal year, shall be eligible for an additional amount equal to 10 percent of the amount otherwise available under this part.  
3206.DefinitionThe term violent crime has the meaning given that term by the Attorney General for purposes of the Uniform Crime Reporting Program, for the fiscal year during which the grants are made. .  